Order entered on January 23, 1964, denying motion for a change of venue to Suffolk County unanimously reversed, on the law and in the exercise of discretion, without costs, and motion granted. It appears that the automobile accident which is the basis of this suit took place in Suffolk County, and that all persons involved in it are residents of that county. So are the physicians who treated plaintiffs and the police officers who investigated the accident. The sole *643grounds urged for denial of the motion are that the infant plaintiffs, have been placed in the custody of an organization whose home office is located in this county. That this will not serve to defeat the motion can be seen from the disposition in Slavin v. Whispell, 5 A D 2d 296, and the authorities therein collated. (See, also, Fisher v. Rothrum, 9 A D 2d 734.) In view of the fact that this application was not made promptly, no costs are allowed. Concur — Breitel, J. P., Yalente, McNally, Eager and Steuer, JJ.